ANNEX B

FORM OF GLB VOTING AGREEMENT



 

October 26, 2005

 

Great Lakes Bancorp, Inc.

2421 Main Street

Buffalo, NY 14214

 

Bay View Capital Corporation

1840 Gateway Drive

San Mateo, CA 94404

Ladies and Gentlemen:

        Bay View Capital Corporation ("Bay View") and Great Lakes Bancorp, Inc.
("Great Lakes") are entering into an Agreement and Plan of Merger dated as of
October 26, 2005 (the "Agreement"), being executed contemporaneously with this
Letter Agreement, whereby Great Lakes will merge with and into Bay View (the
"Merger") and shareholders of Great Lakes will receive 1.0873 shares of Bay View
common stock for each share of Great Lakes common stock owned on the closing
date of the Merger. All defined terms used but not defined herein shall have the
meanings ascribed thereto in the Agreement.

        Intending to be legally bound hereby, I irrevocably agree and represent
as follows:

        (a)    I agree to vote or cause to be voted (i) for approval and
adoption of the Agreement and the transactions contemplated thereby and (ii)
against any other Acquisition Proposal (as defined in the Agreement), all shares
of Great Lakes common stock over which I have or share voting power,
individually or, to the extent of my proportionate interest, jointly with other
persons, and will use my reasonable best efforts to cause any shares of Great
Lakes common stock over which I share voting power to be voted (i) for approval
and adoption of the Agreement and the transactions contemplated thereby and (ii)
against any other Acquisition Proposal (as defined in the Agreement). Beneficial
ownership shall have the meaning assigned to it under the Securities Exchange
Act of 1934.

        (b)    During the term of this Letter Agreement, I agree not to offer,
sell, transfer or otherwise dispose of, or to permit the offer, sale, transfer
or other disposition of, any shares of Great Lakes common stock over which I
have sole or shared voting power and beneficial

B-1



Great Lakes Bancorp, Inc.
Bay View Capital Corporation
Page 2
October 26, 2005

ownership, except to the extent that I may be permitted under law to make
charitable gifts or as permitted by paragraph (g) hereof.

        (c)    I have sole or shared beneficial ownership over the number of
shares of Great Lakes common stock, and hold stock options for the number of
shares of Great Lakes common stock, if any, set forth below opposite my name
below.

        (d)    I agree that Great Lakes shall not be bound by any attempted sale
of any shares of Great Lakes common stock over which I have sole voting power,
and Great Lakes' transfer agent shall be given appropriate stop transfer orders
and shall not be required to register any such attempted sale, unless the sale
has been effected in compliance with the terms of this Letter Agreement.

        (e)    I agree that, if I exercise any options to purchase common stock,
I will not sell any of the shares of Great Lakes common stock so acquired except
as part of a cashless exercise transaction from the date of such exercise until
the Effective Time.

        (f)    I represent that I have the capacity to enter into this Letter
Agreement and that it is a valid and binding obligation enforceable against me
in accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors' rights and general equitable principles.

        (g)    I may transfer any or all of the shares of Great Lakes common
stock over which I have sole or shared beneficial ownership to my spouse,
ancestors or descendants; provided, however, that in any such case, prior to and
as a condition to the effectiveness of such transfer, each person to which any
of such shares or any interest in any of such shares is or may be transferred
shall have executed and delivered to Bay View an agreement to be bound by the
terms of this Letter Agreement. In addition, I may sell, transfer or assign
shares of Great Lakes Common Stock to the extent and on behalf of trusts or
estates of which I am not a beneficiary in order to comply with fiduciary
obligations or legal requirements.

        I am signing this Letter Agreement solely in my capacity as a
shareholder of Great Lakes, and as an optionholder if I am an optionholder, and
not in any other capacity, such as a director or officer of Great Lakes or as a
fiduciary of any trusts in which I am not a beneficiary. Notwithstanding
anything herein to the contrary: (a) I make no agreement or understanding herein
in any capacity other than in my capacity as a beneficial owner of Great Lakes
common stock and (b) nothing herein shall be construed to limit or affect any
action or inaction by me or any of my representatives, as applicable, serving on
Great Lakes'

B-2



Great Lakes Bancorp, Inc.
Bay View Capital Corporation
Page 3
October 26, 2005

Board of Directors or as an officer of Great Lakes, acting in my capacity as a
director, officer or fiduciary of Great Lakes or as fiduciary of any trust of
which I am not a beneficiary.

        I agree that my obligations under this Letter Agreement shall apply
whether or not the Board of Directors of Great Lakes (i) withdraws, modifies or
fails to make a recommendation to the stockholders of Great Lakes to vote in
favor of the Agreement and the transactions contemplated thereby or (ii)
recommends any other Acquisition Proposal.

        This Letter Agreement shall be effective upon acceptance by Bay View.

        This Letter Agreement shall terminate and be of no further force and
effect concurrently with, and automatically upon, the earlier to occur of (a)
the consummation of the Merger, and (b) the date which is twelve months
following any termination of the Agreement in accordance with its terms, except
that any such termination shall be without prejudice to Bay View's rights
arising out of my willful breach of any covenant or representation contained
herein.



  Very truly yours,



[Name]



 

Number of Shares, and Shares Subject to Stock Options, Held:

Shares:_____________________ [_______ shares held individually]

Options: ___________________

 

Acknowledged and Agreed:

GREAT LAKES BANCORP, INC. BAY VIEW CAPITAL CORPORATION     By:     By:    
Andrew W. Dorn, Jr.,     Charles G. Cooper,   President and Chief Executive
Officer     President and Chief Executive Officer

B-3